DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
With regards to the inner blades being able to at least partially deform, in the most recent response, Applicant argues that the device can be constructed from materials that can bend.  However, the specification does not appear to disclose that the material the device is constructed from is how the device is able to deform.  The specification needs to make this disclosure in at least paragraph [00061].
The specification needs to be amended to disclose the newly added limitations in the final lines of claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claims 8 and 9, it is unclear what can and cannot be considered a plain edge.  The term “plain” is not a term typically used in the cutting art.  Different types of serrated edges are known including some more detailed than others.  The simplest serrated edge can be considered “plain” in comparison to the more detailed serrated blade.  It is recommended the term “plain edge” be replaced with “straight edge”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand (272,252) in view of Slaughter et al. (6,276,918) further in view of Fetschan (1,581,310).
With regards to claims 1, 4, and 8, Hellenbrand discloses a device capable of marking a cake (C) having a main body (Fig. 1) with a plurality of outer blades that 
With regards to claim 1, Hellenbrand fails to disclose the handles are connected to the inner blades such that two of the apertures are disposed between a first end of each of the handles and a first of the plurality of outer blades and disposed between a second end of each of the handles and a second of the plurality of outer blades.  
Slaughter et al. teach it is known in the art of grid food cutters with blades defining apertures to incorporate handles that are connected to the inner blades (17, 18) such that two of the apertures are disposed between a first end of each of the handles and a first of the plurality of outer blades and disposed between a second end of each of the handles and a second of the plurality of outer blades (Fig. 1).  Even though Hellenbrand remains silent on handle position, it would have been well within one’s technical skill to have applied the handles in any reasonable position including in a central position on the back of the inner blades where two apertures would be in-between both sides of the handles and the two outer blades for greater convenience in handling.  Therefore, it would have been obvious to one of ordinary skill in the art, at the 
With regards to claim 1 and 5, Hellenbrand in view of Slaughter et al. fail to disclose the handles are removably connected and each of the inner blades have at least one upper groove disposed on at least a portion of a top surface and at least one lower groove disposed on at least a portion of a bottom surface to receive the at least one upper groove such that the grooves are locked.
Fetschan teach it is known in the art of grid food cutters with blades defining apertures to incorporate handles that are removably connected (8, 9, 13, 14) and the blades have upper grooves disposed on at least a portion of a top surface (20) and at least one lower groove disposed on at least a portion of a bottom surface to receive the at least one upper groove (18).  It would have been well within one’s technical skill to have applied the same amount of grooves as the amount of blade intersections so that each intersecting blade can be situated where there cutting edges of all blades are at the same location.  It would have been obvious to have applied each blade with all upper, lower, or any combination of upper and lower grooves because the groove engagements have the same result.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hellenbrand in view of Slaughter et al. with the handle connections and blade connections grooves, as taught by Fetschan, because the substitution of one known element for another would have 
With regards to claim 6, Hellenbrand in view of Slaughter et al. further in view of Fetschan fail to disclose at least a portion of the inner blades at least partially deforms in response to the work piece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the inner blades out of any reasonable material including one that can deform to some extent during use., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Hellenbrand in view of Slaughter et al. further in view of Fetschan to obtain the invention as specified in claim 6.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand (272,252) in view of Slaughter et al. (6,276,918) further in view of Fetschan (1,581,310) as applied to claim 1 above, and further in view of Atwater et al. (2006/0272461).

Atwater et al. teach it is known in the art of grid food cutters with blades defining apertures to incorporate each of the outer blades having at least one end receiving groove disposed on at least a portion of a surface of each of the outer blades (210) to receive at least one end of at least one of the inner blades (paragraph [0038]) and the groove is recessed with respect to the surface of each of the outer blades (the recess is an empty space that creates a recess with regards to the surface defining the groove).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hellenbrand in view of Slaughter et al. further in view of Fetschan with the blade connection, as taught by Atwater et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand (272,252) in view of Slaughter et al. (6,276,918) further in view of Fetschan (1,581,310) as applied to claim 1 above, and further in view of Ferguson (D400,766).  Hellenbrand in view of Slaughter et al. further in view of Fetschan fail to disclose the marking assembly is a serrated edge.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (2006/0272461) in view of Fetschan (1,581,310), Ferguson D400,766, and Spae (2015/0197025).
Atwater et al. discloses an apparatus (Figs. 2 and 5) capable of marking a cake (Fig. 5, 20, paragraph [0034] line 4), a main body (170, 180, 50, 60), a plurality of outer blades that define a perimeter of the body (170, 180), a plurality of inner blades perpendicularly disposed away from at least one pair of the outer blades (50, 60), a plurality of cake forming apertures disposed between the outer and inner blades to form a size and shape of slices of cake (Figs. 2 and 5), a marking edge disposed on at least a portion of a bottom surface of the outer and inner blades capable of marking at least a top surface of a cake (bottom edge of 170, 180, 50, 60), the marking edge on the inner blades are a plain edge (bottom edge of 50, 60), and a plurality of handles connected to at least a portion of the inner blades (80). 

Fetschan teach it is known in the art of grid food cutters with blades defining apertures to incorporate handles that are removably connected (8, 9, 13, 14).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Atwater et al. with the handle connections, as taught by Fetschan, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, Atwater et al. fail to disclose the marking edge on the outer blades are a serrated edge.
Ferguson teach it is known in the art of grid food cutters with blades defining apertures to incorporate serrated edges (Figs. 1 and 6).  Spae teaches it is known in the art of multi-blade food cutters to incorporate only one of the blades being serrated (paragraph [0024] lines 21-24).  Therefore, in light of Spae, it would have been obvious the edges of the outer blades serrated with the edges of the inner blades plain.  It is noted that it would have been just as obvious to have made the inner blade edges serrated with the outer blade edges plain.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Atwater et al. with the serrations, as taught by Ferguson and Spae, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds of rejection.
Applicant's arguments with regards to the 112 rejections of claim 8 and now claim 9 have been fully considered but they are not persuasive.  The Examiner has attempted to be explain his position in the rejection above and has presented language to overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
01 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724